            Case 4:18-cv-00356-KOB Document 51 Filed 08/01/19 Page 1 of 2                              FILED
                                                                                              2019 Aug-01 PM 04:49
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

ANITA BERRY,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       Case No. 4:18-CV-356-KOB
                                                )
EQUIFAX INFORMATION SERVICES,                   )
LLC,                                            )
                                                )
       Defendant.                               )


                       ORDER AMENDING SCHEDULING ORDER

       This matter comes before the court on “Plaintiff’s Motion to Strike Defendant Equifax’s

Untimely Expert Opinions or in The Alternative Plaintiff’s Rule 56(d) Motion to Allow Time for

Discovery Regarding The Expert Opinions.” (Doc. 43). In her motion, Plaintiff Anita Berry

moves to strike the expert report of John Ulzheimer, which Defendant Equifax attached to its

motion for summary judgment. (See Docs. 40 & 40-5). In the alternative, Ms. Berry requests that

the court reopen discovery for the limited purpose of deposing Mr. Ulzheimer and potentially

obtaining her own rebuttal expert. Equifax opposes the motion to strike but does not oppose

reopening discovery to allow Ms. Berry time to depose its expert and secure her own. (Doc. 45).

       For the reasons discussed at the status conference held on August 1, 2019, the court

DENIES Ms. Berry’s motion to strike but GRANTS her motion to reopen discovery. The court

REOPENS discovery for up to 90 days for the limited purpose of giving Ms. Berry time to

depose Mr. Ulzheimer and, if necessary, to obtain her own rebuttal expert. Pursuant to that

ruling, the court ORDERS Equifax to make Mr. Ulzheimer available for deposition by

September 2, 2019.
          Case 4:18-cv-00356-KOB Document 51 Filed 08/01/19 Page 2 of 2



       If Plaintiff determines she needs to obtain a rebuttal expert, she must so advise Defendant

and disclose the expert’s report per Rule 26(a)(2)(B) by September 16, and Defendant may

depose that expert on or before October 31, 2019. Plaintiff shall have 21 days from Defendant’s

deposition of Plaintiff’s expert to file a supplemental brief on the topic of how the additional

discovery impacts Equifax’s motion to summary judgment. Plaintiff’s new deadline to file a

reply to Defendant’s response to Plaintiff’s motion for partial summary judgment would also be

21 days from the deposition of Plaintiff’s expert.

       Alternatively, if Plaintiff opts not to retain a rebuttal expert, then Plaintiff shall have 21

days from the deposition of Defendant’s expert in which to file a supplemental brief on the topic

of how the additional discovery impacts Equifax’s motion for summary judgment. In that case,

Plaintiff’s deadline to file a reply to Defendant’s response to Plaintiff’s motion for partial

summary judgment would also be 21 days from the date Plaintiff deposes Defendant’s expert.

       DONE and ORDERED this 1st day of August, 2019.



                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF UNITED STATES DISTRICT JUDGE
